Citation Nr: 0905161	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disorder due to 
asbestos and/or radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1966 to September 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 2008, 
the Veteran appeared in a video conference hearing before the 
undersigned.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

There is outstanding evidence in this case which must be 
obtained before the claim can be adjudicated.  

The Veteran essentially contends that he has a lung disorder 
due to exposure to asbestos while hospitalized at Walter Reed 
in 1966.  In a July 2007 letter, the RO requested that Walter 
Reed provide documentation as to the Veteran's possible 
asbestos exposure during the period of July 26, 1966 to 
August 1966.  A response from the Medical Records 
Administration in July 2007 noted that the requested copies 
were retired to a centralized federal records storage 
facility in St. Louis, Missouri.  Additionally, the record 
reflects and the Veteran testified that he is receiving 
Social Security Administration benefits.  The Board also held 
the record open for 60 days following the Veteran's hearing 
in order for him to obtain a statement from a VA doctor at 
the Minneapolis VA Medical Center (VAMC) who opined that he 
had a lung disorder secondary to asbestos.  To date, the 
Veteran has not submitted any such statement.  As, however, 
VA is on notice that there may be additional records that may 
be applicable to the Veteran's claim, these records are 
relevant and must be obtained.  38 C.F.R. § 3.159 (c) (2008); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO should make an inquiry to the 
National Personnel Records Center 
(NPRC) whether there was possible 
asbestos exposure to patients during 
the period of July 26, 1966 to August 
1966 at Walter Reed.  All efforts to 
obtain these records should be fully 
documented.

2.	Contact the Social Security 
Administration and request that the 
agency provide a copy of the 
administration decision granting the 
veteran disability benefits as well as 
the medical records upon which the 
decision is based.  All efforts to 
obtain these records should be fully 
documented.

3.	With any assistance from the Veteran, 
contact the VA doctor at the 
Minneapolis VAMC regarding an etiology 
statement he made.  All efforts to 
obtain this record should be fully 
documented.

4.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide him  and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


